


110 HR 3752 IH: To provide that the Indian Gaming Regulatory Act shall

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3752
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. Campbell of
			 California introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide that the Indian Gaming Regulatory Act shall
		  not apply to an Indian tribe or to Indian lands of an Indian tribe until that
		  Indian tribe has been federally recognized for a period of not less than 25
		  continuous years.
	
	
		1.Waiting period on gaming
			 activitiesThe Indian Gaming
			 Regulatory Act (25 U.S.C. 2701 et seq.) is amended by adding at the end the
			 following:
			
				23.Waiting period on
				gaming activitiesThis Act
				shall not apply to an Indian tribe or to Indian lands of an Indian tribe until
				that Indian tribe has been a federally recognized Indian tribe for a period of
				not less than 25 continuous years. This section shall not apply to Indian
				tribes that were federally recognized before the date of the enactment of this
				section.
				.
		
